Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
Claims 1-6, 10-23 and 26-30 are pending and are being considered.
Claims 1, 15, 20, 26 and 28 are amended.
Claims 7-9, 24 and 25 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021, 11/03/2021 and 11/17/2021 was filed after the mailing date of the application 16/898174 on 06/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview and by Email from David Lukach Reg. No. 62,579 on 10/13/2021.
AMEND THE CLAIMS AS FOLLOWS:
1.	(Currently Amended) A method for distributing a software release, the method comprising:

generating, by the one or more processors of the computing device, a bundle based on the one or more files, the bundle comprising release bundle information generated based on the one or more files, the release bundle information comprising file meta data corresponding to the one or more files and bundle meta data corresponding to an entirety of the one or more files, the bundle meta data comprising a release name and a release version;
securing, by the one or more processors of the computing device, the bundle to generate a secured bundle;
receiving, by the one or more processors of the computing device, a selection from the distributor device, the selection of one or more node devices of the node devices of the entity to receive the secured bundle; [[and]]
initiating, by the one or more processors of the computing device, transmission of the secured bundle to each of the one or more node devices; and
verifying, by the one or more processors of the computing device, that the secured bundle is transmitted to the one or more node devices, wherein the verifying comprises:
receiving, by the one or more processors of the computing device, for each file of at least one file included in one or more transaction directories corresponding to the one or more node devices, a corresponding checksum from the one or more node devices; and
for each of the received checksums of the at least one file included in the one or more transaction directories, determining, by the one or more processors of the computing device, whether the received checksum matches a checksum of the one or more files;
wherein, upon verification by the one or more node devices, transfer of the one or more files from the one or more transaction directories to one or more memories of the one or more node devices is authorized and the file meta data is applied to the one or more files. 
7-9.	(Canceled).
15.	(Currently Amended) A system for distributing a software release, the system comprising:
a computer device comprising:
at least one memory storing instructions; and
one or more processors coupled to the at least one memory, the one or more processors configured to execute the instructions to cause the one or more processors to:
receive an indication from a distributor device of one or more files for distribution, the computing device distinct from the distributor device, the one or more files corresponding to a package type supported by node devices of an entity;
generate a bundle based on the one or more files, the bundle comprising release bundle information generated based on the one or more files, the release bundle information comprising file meta data corresponding to the one or more files and bundle meta data corresponding to an entirety of the one or more files, the bundle meta data comprising a release name and a release version;
secure, by the one or more processors, the bundle to generate a secured bundle;
receive a selection from the distributor device, the selection of one or more node devices of the node devices of the entity to receive the secured bundle; [[and]]
; and
verify that the secured bundle is transmitted to the one or more node devices, wherein performing the verifying causes the one or more processors to:
receive, for each file of at least one file included in one or more transaction directories corresponding to the one or more node devices, a corresponding checksum from the one or more node devices; and
for each of the received checksums of the at least one file included in the one or more transaction directories, determine whether the received checksum matches a checksum of the one or more files;
wherein, upon verification by the one or more node devices, transfer of the one or more files from the one or more transaction directories to one or more memories of the one or more node devices is authorized and the file meta data is applied to the one or more files.
20.	(Currently Amended) A method for receiving a software release, the method comprising:
initiating, by one or more processors of a target release device, a release bundle transaction session corresponding to a software release;
receiving, by the one or more processors of the target release device, a bundle including secured release bundle information from a computing device distinct from the target release device, the secured release bundle information comprising file meta data corresponding to one or more files and bundle meta data corresponding to an entirety of the one or more files, the bundle meta data comprising a release name and a release version;

after verification of the source, identifying, by the one or more processors of the target release device, a transaction directory;
verifying, by the one or more processors of the target release device, each of the one or more files corresponding to the file meta data is included in the transaction directory, the one or more files corresponding to a package type supported by node devices of an entity; [[and]]
closing, by the one or more processors of the target release device, the release bundle transaction session in response to verification, based on the secured release bundle information, that each of the one or more files is included in the transaction directory;
in response to verifying that each of the one or more files is included in the transaction directory, generating, by the one or more processors of the target release device, a checksum for an entirety of the one or more files included in the transaction directory;
comparing, by the one or more processors of the target release device, the checksum for the entirety of the one or more files included in the transaction directory and a bundle checksum included in the secured release bundle information;
authorizing, by the one or more processors of the target release device, transfer of the one or more files from the transaction directory to a memory of a node device based on a match between the checksum for the entirety of the one or more files included in the transaction directory and the bundle checksum; and
applying, by the one or more processors of the target release device, the file meta data included in the secured release bundle information to the one or more files transferred to the memory.

26.	(Currently Amended) The method of claim 20, further comprising:
generating, by the one or more processors of the target release device, checksums for the one or more files included in the transaction directory; and

comparing, by the one or more processors of the target release device, the generated checksums for the one or more files to file checksums included in the secured release bundle informationcomparison of the generated checksums for the one or more files to the file checksums included in the release bundle information.
28.	(Currently Amended) A system for receiving a software release, the system comprising:
a target release device comprising:
at least one memory storing instructions; and
one or more processors coupled to the at least one memory, the one or more processors configured to execute the instructions to cause the one or more processors to:
initiate a release bundle transaction session corresponding to a software release;
receive a bundle including secured release bundle information from a computing device distinct from the target release device, the secured release bundle information comprising file meta data corresponding to one or more files and bundle meta data corresponding to an entirety of the one or more 
verify a source of the secured release bundle information;
after verification of the source, identify a transaction directory;
verify each of one or more files corresponding to the file meta data is included in the transaction directory, the one or more files corresponding to a package type supported by devices of an entity; [[and]]
close the release bundle transaction session in response to verification, based on the secured release bundle information, that each of the one or more files is included in the transaction directory, making the one or more files corresponding to the software release available for download via an application program interface (API);
in response to verifying that each of the one or more files is included in the transaction directory, generate a checksum for an entirety of the one or more files included in the transaction directory;
compare the checksum for the entirety of the one or more files included in the transaction directory and a bundle checksum included in the secured release bundle information;
authorize transfer of the one or more files from the transaction directory to a memory of a node device based on a match between the checksum for the entirety of the one or more files included in the transaction directory and the bundle checksum; and
apply the file meta data included in the secured release bundle information to the one or more files transferred to the memory.
Response to arguments
Applicants arguments filled on 09/24/2021 have been fully considered and are persuasive.
Allowable Subject matter
Claims 1-6, 10-23 and 26-30 are allowed.
Examiner’s Statement of Reason for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
The present invention is directed towards a method, system, and device for distributing a software release. To illustrate, based on one or more files for distribution as a software release, a release bundle is generated that includes release bundle information, such as, for each file of the one or more files, a checksum, meta data, or both. One or more other aspects of the present disclosure further provide sending the release bundle to a node device. After receiving the release bundle at the node device, the node device receives and stores at least one file at a transaction directory. After verification that each of the one or more files is present/available at the node device, the one or more files may be provided to a memory of a node device and meta data included in the release bundle information may be applied to the one or more files transferred to the memory.
in response to verifying that each of the one or more files is included in the transaction directory, generating, by the one or more processors of the target release device, a checksum for an entirety of the one or more files included in the transaction directory; comparing, by the one or more processors of the target release device, the checksum for the entirety of the one or more files included in the transaction directory and a bundle checksum included in the secured release bundle information; authorizing, by the one or more processors of the target release device, transfer of the one or more files from the transaction directory to a memory of a node device based on a match between the checksum for the entirety of the one or more files included in the transaction directory and the bundle checksum; and applying, by the one or more processors of the target release device, the file meta data included in the secured release bundle information to the one or more files transferred to the memory”  including other limitations in the claims.
The closest prior art Ericson (US 20190205121) is directed towards A method includes a validator node receiving a source code commit transaction from a developer node of a plurality of nodes. The source code commit transaction includes an indicator of a location corresponding to a signed software package and an indicator of a virtual currency amount. The validator node selects the source code commit transaction based on the virtual currency amount. The validator node validates the selected source code commit transaction by authenticating the developer node and comparing the signed software package to a previous version of a software package corresponding to the signed software package. The validator node generates a transaction ledger block corresponding to the validated source code commit transaction, and provides the generated transaction ledger block to one or more of the plurality of nodes.
Ericson teaches generating a software bundle comprising metadata information including release bundle information and securing the software bundle based on signing the bundle with private 
The closest prior art Katariya et al (US 20150317145) is directed towards apparatus for notifying an enterprise administrator of new products and updates. The method comprises displaying one or more software packages on a first device, where each of the one or more software packages is installed on one or more end user devices, each end user device being remote from the first device, and each software package comprising one or more products; indicating each product in the one or more software packages that has on or more new products or one or more new updates available based on information from a software provider of the one or more products; receiving a selection of the one or more software packages for updating; downloading each of the one or more products in each of the one or more selected software package to the first device; and bundling the one or more downloaded products to create a software package for installation on the one or more end user devices.  
Katariya teaches receiving a selection form a distributor device distinct from node device secure software bundle and transmission the secured bundle to one or more node device based on the selection. However just like Ericson, Katariya also fails to teach in response to verifying that each of the 
Therefore the prior art of record does not teach or suggest individually or in combination the particular limitation listed below as recited in the claims.
“in response to verifying that each of the one or more files is included in the transaction directory, generating, by the one or more processors of the target release device, a checksum for an entirety of the one or more files included in the transaction directory; comparing, by the one or more processors of the target release device, the checksum for the entirety of the one or more files included in the transaction directory and a bundle checksum included in the secured release bundle information; authorizing, by the one or more processors of the target release device, transfer of the one or more files from the transaction directory to a memory of a node device based on a match between the checksum for the entirety of the one or more files included in the transaction directory and the bundle checksum; and applying, by the one or more processors of the target release device, the file meta data included in the secured release bundle information to the one or more files transferred to the memory”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOEEN KHAN/               Examiner, Art Unit 2436     

/KHOI V LE/               Primary Examiner, Art Unit 2436      
/SHEWAYE GELAGAY/               Supervisory Patent Examiner, Art Unit 2436